DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on September 13, 2021.
Claims 3 and 6- 20 are pending.
Claims 3 and 14 have been amended.
Claims 4 and 5 have been canceled.

Allowable Subject Matter
Claims 3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “creating a UI map of the plurality of UI controls and corresponding attributes associated with each UI control, the UI map acting as a basis for one or more automation testing scripts for testing the web application, the UI map mapping a structure of the web application, searching for duplicate locator values in the OR, the searching comprising generating a first list comprising a plurality of tuples where each tuple includes a first part, comprising a UI control from the plurality of UI controls and a second part comprising the corresponding locator value associated with the UI control and iterating through each tuple, the iterating comprising, for each tuple, determining whether a locator value in the tuple matches a locator value in one of a previous tuples; when the locator value in the current tuple does not match the locator value in one of the previous tuples, the method .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/

September 20, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191